DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernd Nix on 4-19-21.

The application has been amended as follows: 
Claim 22: A method for adjusting a plaster impression to a limb stump (KS0 or for measuring the limp stump (KS) of a patient encompassing the steps of:
Providing a medical apparatus (100) as in claim 1;
Inserting the limb stump into the membrane (5) such that the limb stump (KS) is covered or surrounded or enclosed at least in sections thereof by the membrane (5) around its entire circumference;
Determining, via a pressure measuring device, the pressure prevailing on the membrane (5), in the pressure chamber (DK), on a section of the surface of limb stump (KS), the latter being covered during use of the apparatus (100) by the membrane (5), and/or between membrane (5) and limb stump (KS);
Determining a weight with which the patient, whose limb stump (KS) is inserted into the medical apparatus (100), should be weighted in order for the pressure, measured by the pressure measuring device, to be in a pre-determined target value range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742